Detailed Action
1.	 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Applicant’s amended claims dated August 25th, 2020 responding to the May 28th, 2020 Office Action provided in the rejection of claims 1-20. 

Status of Claims
2.	Claims 1-20 have been amended. Claims 1-20 are pending in the application, of which claims 1, 10 and 19 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) indicated under section and subsections of No. 3 below. 

Response to the Amendments
3.	(A).	Regarding art rejection: In regards to claims 1-19 Applicants arguments are not persuasive; further, Applicants' amendment necessitated new grounds of rejections presented in the following art rejection.
	(B).	Allowable dependent claim(s): Claim 20 is still considered to be allowable dependent claim hereto by this office action.


Claim Rejections – 35 USC §103
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-5, 8-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PG-PUB. No. 2018/0238575 A1 herein after Park) in view of Church et al. (US .
Per claim 1:
Park discloses: 
A method for microservice creation (At least see ¶[0003] - a Building Automation System (BAS) platform comprising one or more processors configured to provide an operating environment for developing and executing a plurality of building automation and control microservices), the method comprising: 
modifying a local environment in an integrated development environment executing on a computing system to construct a desired microservice (At least see ¶[0011] - configuring an operating environment for developing and executing a plurality of building automation and control microservices); 
recording commands entered while modifying the local environment (At least see ¶[0011] - one or more application programming interfaces configured to provide a framework for third-party developers to design the building automation, [0046] - version control systems may record the changes to files over time, allowing developers to revert files back to a previous state, revert an entire project back to a previous state, compare changes over time, identify authors and dates for particular files and/or revisions).

Park sufficiently discloses the method as set forth above, but Park does not explicitly discloses: computing a list of changes from the recorded commands, the list of changes comprising commands that change the local environment; and compiling the list of changes into a recipe including commands and dependencies sufficient to assemble an operating system and software files that are sufficient to instantiate the desired microservice.  

However. Church discloses:
computing a list of changes from the recorded commands, with the list of changes including commands that change the local environment (At least see ¶[0034] - Creating a containerized microservices application 110 … require determining container dependencies and tailoring the configuration (e.g., start-up parameters) for each microservice container to ensure that the underlying microservices … solutions require the developer to prowl through documentation for each microservice 115 container … tailor the configuration of each microservice 115, including their command-line arguments and/or tools, runtime environments); and 
compiling the list of changes into a recipe comprising commands and dependencies sufficient to assemble an operating system and software files that are sufficient to instantiate the desired microservice (At least see ¶[0082] - Software components implemented using software containers may be stored as container images, which may include all components and dependencies required to run a particular software component in a software container … a collaborative effort by the software industry to develop an open, vendor-neutral, and portable implementation of software containers, to ensure that compliant software containers are portable across all major operating systems and platforms that are also compliant).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Church into Park’s invention because simultaneously monitoring for suspicious activity while the application's runtime environment is being monitored for configuration purposes, and runtime-based application configuration may significantly enhance the software development process, as it saves time, minimizes errors (e.g., from error-prone manual configurations), and reduces the overall burden of managing complex software applications such as microservices applications as once suggested by Church (please see ¶[0036]).
Park modified by Church discloses the method as set forth above, but Park modified by Church does not explicitly disclose: with the recipe using a functionality to isolate different microservices from the desired microservice running in a common host.

However, Mazzitelli discloses:
with the recipe using a functionality to isolate different microservices from the desired microservice running in a common host (At least see Col. 2:10-15 - Containerization is an operating-system (OS)-level virtualization environment of a host machine that provides a way to isolate the microservice process. Each microservice process is focused on doing a relatively simple task to support the application for each individual container).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mazzitelli into Churches modified by Park’s invention because utilizing microservices allows for the breaking down of complex applications into relatively simple independent processes, as a result, highly-decoupled systems may be produced, and the microservices may be executed in containers to create containerized applications as once suggested by Mazzitelli (please see Col. 1:18-24).


Per claim 2: 
Church also teaches:
modifying the local environment includes modifying an existing local environment corresponding to an existing microservice, with the desired microservice including a modification of the existing microservice (At least see ¶[0034] - Existing solutions require the developer to prowl through documentation for each microservice 115 container, or read code if no documentation is provided, and manually tailor the configuration of each microservice 115, including their command-line arguments and/or tools, runtime environments).  

Per claim 3: 
Church also teaches:
modifying the local environment includes creating a new local environment corresponding to a new microservice, with the desired microservice including the new microservice (At least see ¶[0055] - If the microservices application is deployed or migrated to a new deployment environment, a vendor-specific configuration for the new environment may similarly be generated using the vendor-agnostic configuration, eliminating the need to separately configure different deployment or orchestration environments used for a microservices application).  

Per claim 4: 
Church also teaches:
list of changes includes only commands that change the local environment (At least see ¶[0035] - access to particular environment variables or command-line arguments, and/or any other runtime activities or characteristics of the application 110. The runtime environment information may be used to configure the microservices application 110).  

Per claim 5: 
Church also teaches:
list of changes includes removing recorded commands that do not change the local environment (At least see ¶[0046] - version control systems may record the changes to files over time, allowing developers to revert files back to a previous state, revert an entire project back to a previous state).  

Per claim 8: 
Park discloses: 
determining files, additional microservices and third-party software used during execution of the desired microservice (At least see ¶[0018] - one or more application programming interfaces configured to interact with third-party building automation); and
removing commands from the recipe associated with files, additional microservices and third-party software that are not used during execution of the desired microservice (At least see ¶[0011] - building automation and control microservices, a library of building automation).  

Per claim 9: 
Park discloses: 
removing commands from the recipe further includes removing commands only if a pre-determined percentage of lines of code used to execute the desired microservice are analyzed to determine the files, additional microservices and third- party software used during execution of the desired microservice (At least see ¶[0088] - Supervisory Control Service 510 may include actuation performed using the actuation sub-service logged as events and analytics which may be stored as events and made available in the customer UI service 514).  

Per claim 10: 
Park discloses: 
A computer program product (CPP) comprising: a machine-readable storage device; and computer code stored on the machine-readable storage device, with the computer code including instructions and data for causing a processor(s) set to perform operations (At least see ¶[0094] - present disclosure contemplates methods, systems and program products on any machine-readable media for accomplishing various operations) including the following: 
modifying a local environment in an integrated development environment executing on a computing system to construct a desired microservice (At least see ¶[0011] - configuring an operating environment for developing and executing a plurality of building automation and control microservices), 
recording commands entered while modifying the local environment (At least see ¶[0011] - one or more application programming interfaces configured to provide a framework for third-party developers to design the building automation, [0046] - version control systems may record the changes to files over time, allowing developers to revert files back to a previous state, revert an entire project back to a previous state, compare changes over time, identify authors and dates for particular files and/or revisions).

Park sufficiently discloses the method as set forth above, but Park does not explicitly discloses: computing a list of changes from the recorded commands, the list of changes comprising commands that change the local environment; and compiling the list of changes into a recipe comprising commands and dependencies sufficient to assemble an operating system and software files that are sufficient to instantiate the desired microservice.  

However. Church discloses:
computing a list of changes from the recorded commands, the list of changes comprising commands that change the local environment (At least see ¶[0034] - Creating a containerized microservices application 110 … require determining container dependencies and tailoring the configuration (e.g., start-up parameters) for each microservice container to ensure that the underlying microservices … solutions require the developer to prowl through documentation for each microservice 115 container … tailor the configuration of each microservice 115, including their command-line arguments and/or tools, runtime environments); and 
compiling the list of changes into a recipe comprising commands and dependencies sufficient to assemble an operating system and software files that are sufficient to instantiate the desired microservice (At least see ¶[0082] - Software components implemented using software containers may be stored as container images, which may include all components and dependencies required to run a particular software component in a software container … a collaborative effort by the software industry to develop an open, vendor-neutral, and portable implementation of software containers, to ensure that compliant software containers are portable across all major operating systems and platforms that are also compliant).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Church into Park’s invention because simultaneously monitoring for suspicious activity while the application's runtime environment is being monitored for configuration purposes, and runtime-based application configuration may significantly enhance the software development process, as it saves time, minimizes errors (e.g., from error-prone manual configurations), and reduces the overall burden of managing complex software applications such as microservices applications as once suggested by Church (please see ¶[0036]). 
Park modified by Church discloses the method as set forth above, but Park modified by Church does not explicitly disclose: with the recipe using a functionality to isolate different microservices from the desired microservice running in a common host.

However, Mazzitelli discloses:
with the recipe using a functionality to isolate different microservices from the desired microservice running in a common host (At least see Col. 2:10-15 - Containerization is an operating-system (OS)-level virtualization environment of a host machine that provides a way to isolate the microservice process. Each microservice process is focused on doing a relatively simple task to support the application for each individual container).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mazzitelli into Churches modified by Park’s invention because utilizing microservices allows for the breaking down of complex applications into relatively simple independent processes, as a result, highly-decoupled systems may be produced, and the microservices may be executed in containers to create containerized applications as once suggested by Mazzitelli (please see Col. 1:18-24).

Per claim 11: 
Church also teaches:
modifying the local environment includes modifying an existing local environment corresponding to an existing microservice, the desired microservice including a modification of the existing microservice (At least see ¶[0034] - Existing solutions require the developer to prowl through documentation for each microservice 115 container, or read code if no documentation is provided, and manually tailor the configuration of each microservice 115, including their command-line arguments and/or tools, runtime environments).  

Per claim 12: 
Church also teaches:
modifying the local environment includes creating a new local environment corresponding to a new microservice, the desired microservice including the new microservice (At least see ¶[0055] - If the microservices application is deployed or migrated to a new deployment environment, a vendor-specific configuration for the new environment may similarly be generated using the vendor-agnostic configuration, eliminating the need to separately configure different deployment or orchestration environments used for a microservices application).  

Per claim 13: 
Church also teaches:
list of changes includes only commands that change the local environment (At least see ¶[0035] - access to particular environment variables or command-line arguments, and/or any other runtime activities or characteristics of the application 110. The runtime environment information may be used to configure the microservices application 110).  

Per claim 14: 
Church also teaches:
list of changes includes removing recorded commands that do not change the local environment (At least see ¶[0046] - version control systems may record the changes to files over time, allowing developers to revert files back to a previous state, revert an entire project back to a previous state).  

Per claim 17: 
Park discloses: 
determining files, additional microservices and third-party software used during execution of the desired microservice (At least see ¶[0018] - one or more application programming interfaces configured to interact with third-party building automation); and
removing commands from the recipe associated with files, additional microservices and third-party software that are not used during execution of the desired microservice (At least see ¶[0011] - building automation and control microservices, a library of building automation).  

Per claim 18: 
Park discloses: 
removing commands from the recipe further comprises removing commands only if a pre-determined percentage of lines of code used to execute the desired microservice are analyzed to determine the files, additional microservices and third- party software used during execution of the desired microservice (At least see ¶[0088] - Supervisory Control Service 510 may include actuation performed using the actuation sub-service logged as events and analytics which may be stored as events and made available in the customer UI service 514).  

6.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Church et al, and Mazzitelli et al., and further in view of Bailey et al. (US Patent Application Publication No. 2020/0241912 A1 -herein after Bailey).
Per claim 6: 
Church also teaches:
the recorded commands perform actions on files accessed within the integrated development environment (At least see ¶[0024] - development system 120 may include tools and functionality for use in the software development cycle, including integrated development environments (IDE)), and 
compiling the list of changes into the recipe includes mapping recorded commands in the list of changes that access files within the integrated development environment to file paths in a target microservice provisioning environment that correspond to the files within the integrated development environment (At least see ¶[0024] - development system 120 may include tools and functionality for use in the software development cycle, including integrated development environments (IDE), application modeling, configuration, version control, compiling, testing, debugging, runtime monitoring, deployment, and maintenance).  
Park modified by Church and Mazzitelli however, does not disclose: with a first action on files accessed within the integrated development environment being compressing the list of changes.

However, Metwally discloses: 
with a first action on files accessed within the integrated development environment being compressing the list of changes (At least see [0039] - generate a list of the plurality of code files 66 and filter the list to exclude the other code files that were not changed in the example change to version control 74. The processor 18 may be further configured to present the filtered list 76 on the display 12 in the difference view mode 36 via the GUI 28 of the IDE 24).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metwally into Park modified by Church and Mazzitelli’s invention because while working on changes to a codebase, it is important for developers to understand what has changed between each version of the codebase; however, when multiple developers are collaborating in teams during development, it may become difficult to keep track of all of the changes made by each developer and how those changes will affect the stability of the codebase, therefore, an integrated development environment that includes code development tools, output for display on the display an editor window of the integrated development environment configured to present a code file and real-time mark-up of the code file, wherein the editor window includes a difference view mode that causes the editor window to emphasize a difference between the code file and a baseline code file as once suggested by Metwally (please see [0001] and [0002]).

Per claim 15: 
Church also teaches:
the recorded commands perform actions on files accessed within the integrated development environment (At least see ¶[0024] - development system 120 may include tools and functionality for use in the software development cycle, including integrated development environments (IDE)); and 
compiling the list of changes into the recipe includes mapping recorded commands in the list of changes that access files within the integrated development environment to file paths in a target microservice provisioning environment that correspond to the files within the integrated development environment (At least see ¶[0024] - development system 120 may include tools and functionality for use in the software development cycle, including integrated development environments (IDE), application modeling, configuration, version control, compiling, testing, debugging, runtime monitoring, deployment, and maintenance).   
Park modified by Church and Mazzitelli however, does not disclose: with a first action on files accessed within the integrated development environment being compressing the list of changes.

However, Metwally discloses: 
with a first action on files accessed within the integrated development environment being compressing the list of changes (At least see [0039] - generate a list of the plurality of code files 66 and filter the list to exclude the other code files that were not changed in the example change to version control 74. The processor 18 may be further configured to present the filtered list 76 on the display 12 in the difference view mode 36 via the GUI 28 of the IDE 24).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Metwally into Park modified by Church and Mazzitelli’s invention because while working on changes to a codebase, it is important for developers to understand what has changed between each version of the codebase; however, when multiple developers are collaborating in teams during development, it may become difficult to keep track of all of the changes made by each developer and how those changes will affect the stability of the codebase, therefore, an integrated development environment that includes code development tools, output for display on the display an editor window of the integrated development environment configured to present a code file and real-time mark-up of the code file, wherein the editor window includes a difference view mode that causes the editor window to emphasize a difference between the code file and a baseline code file as once suggested by Metwally (please see [0001] and [0002]).

7.	Claims7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Church et al, and Mazzitelli et al., and further in view of Bailey et al. (US Patent Application Publication No. 2020/0241912 A1 -herein after Bailey).

Per claim 7: 
Park modified by Church and Mazzitelli discloses the method as set forth above, but Park modified by Church and Mazzitelli does not explicitly disclose: computed list of changes by identifying groups of common commands and expressing each group of common commands as a single command in the list of changes.

However, Bailey discloses:
compressing the computed list of changes by identifying groups of common commands and expressing each group of common commands as a single command in the list of changes (At least see ¶[0302] - snapshot commands include the snapshot list command shows the saved snapshots for a given model. The snapshot restore command restores the specified snapshot for a particular model).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bailey into Park modified by Church and Mazzitelli’s invention because a containerized design approach is used for the engine container and its associated support containers such as a model connector, model manager, and dashboard with each container providing a web service using an API such as RESTful API, to provide independently executable microservices, and it provides a clean abstraction to the analytic design process and a clean abstraction to the data engineering and feeds. The container abstraction itself shares the advantages of containerized environments such as the Docker ecosystem, scaling, cloud ecosystems, and flexibility using RESTful APIs as once suggested by Bailey (please see ¶[0032]).

Per claim 16: 
Park modified by Church and Mazzitelli discloses the method as set forth above, but Park modified by Church and Mazzitelli does not explicitly disclose: computed list of changes by identifying groups of common commands and expressing each group of common commands as a single command in the list of changes.

However, Bailey discloses:
compressing the computed list of changes by identifying groups of common commands and expressing each group of common commands as a single command in the list of changes (At least see ¶[0302] - snapshot commands include the snapshot list command shows the saved snapshots for a given model. The snapshot restore command restores the specified snapshot for a particular model).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Bailey into Park modified by Church and Mazzitelli’s invention because a containerized design approach is used for the engine container and its associated support containers such as a model connector, model manager, and dashboard with each container providing a web service using an API such as RESTful API, to provide independently executable microservices, and it provides a clean abstraction to the analytic design process and a clean abstraction to the data engineering and feeds. The container abstraction itself shares the advantages of containerized environments such as the Docker ecosystem, scaling, cloud ecosystems, and flexibility using RESTful APIs as once suggested by Bailey (please see ¶[0032]).


8.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Church et al, in view of Mazzitelli et al.).

Per claim 19: 
Church discloses: 
A system for automated microservice creation (At least see ¶[0024] - Software development system 120 may facilitate development), the system comprising: 
an integrated development environment executing on a computing system (At least see ¶[0024] - development system 120 may include tools and functionality for use in the software development cycle, including integrated development environments (IDE)), the integrated development environment comprising: 
a local environment manager to manage local environments for development within the integrated development environment (At least see ¶[0035] - runtime environment information may be used to configure the microservices application 110, for example, by identifying and configuring resources used by the microservices application 110); 
an integrated local environment shell in communication with the local environment manager and a development computer to facilitate modification of a given local environment to construct a desired microservice (At least see ¶[0034] - manually tailor the configuration of each microservice115, including their command-line arguments and/or tools, runtime environments, and deployment environments); 
a change recorder in communication with the integrated local environment shell to record commands entered while modifying the given local environment and to compute a list of changes from the recorded commands, the list of changes comprising commands that change the given local environment (At least see ¶[0088] -Modeling tool 600 also displays modifiable configuration fields for application 610, including the name 601 and description 602 of the application, among others. In the illustrated embodiment, the configurable fields and parameters are broken up into categories 603 (i.e., the application, network, and scale categories 603). Modeling tool 600 also provides search functionality 604, identifies the current user or developer 605, and includes buttons for closing 606 and/or exporting 607 the configuration of an application 610); and 
a recipe generator in communication with the change recorder to compile the list of changes into a recipe including commands and dependencies sufficient to assemble an operating system and software files that are sufficient to instantiate the desired microservice (At least see ¶[0021] -Analogous to shipping containers, software containers may package a particular software component with all of its dependencies to ensure that it runs the same in any environment or infrastructure, out-of-the-box. For example, a software container may package everything required to run a particular software component, such as the code, software libraries, configuration, files, runtime environment, and any other associated tools or applications. Software containers may also share a host operating system, thus avoiding the inefficiencies of virtual machines which each require their own guest operating system on top of the host operating system. Microservices applications may be implemented using software containers, for example, by packaging each microservice 115 of an application 110 into separate software containers).  
Church discloses the system as set forth above, but Church does not explicitly disclose: with the recipe using a functionality to isolate different microservices from the desired microservice running in a common host.

However, Mazzitelli discloses:
with the recipe using a functionality to isolate different microservices from the desired microservice running in a common host (At least see Col. 2:10-15 - Containerization is an operating-system (OS)-level virtualization environment of a host machine that provides a way to isolate the microservice process. Each microservice process is focused on doing a relatively simple task to support the application for each individual container).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Mazzitelli into Churche’s invention because utilizing microservices allows for the breaking down of complex applications into relatively simple independent processes, as a result, highly-decoupled systems may be produced, and the microservices may be executed in containers to create containerized applications as once suggested by Mazzitelli (please see Col. 1:18-24).
Remarks
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


CONCLUSION
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                                       03/25/2021